Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a voltage module” in claim 1, 
“a compensation control module” in claim 1, and
“dual-channel selectors” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “the data signal voltage” (lines 7, 10, 18).  There is insufficient antecedent basis for this limitation in the claim.
It would be unclear to one having ordinary skill in the art whether the above limitation is intended to refer to the earlier recited, “a data signal voltage” (1st instance in line 2), “a data signal voltage” (2nd instance in line 2) and/or “a data signal voltage” (line 5).

Claim 1 recites the limitation “the voltage of the gate” (line 17).  There is insufficient antecedent basis for this limitation in the claim.
It would be unclear to one having ordinary skill in the art whether the above limitation is intended to refer to the earlier recited, “data signal voltage to the gate” (line 11) and/or “its own threshold voltage” (line 15).

The term “adjacent” in claim 3 (line 3) is a relative term which renders the claim indefinite.  The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The commonly accepted definition of “adjacent” is “lying near, close” (e.g., see Random House dictionary, Dictionary.com).
It would be unclear to one having ordinary skill in the art precisely how “near” or “close” the corresponding elements must be before they would be considered “adjacent,” as instantly claimed.

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al (US 2015/0310834 A1).

	Regarding claim 1, Hu discloses a circuit to generate a data signal current [e.g., Paragraph 55: ID], comprising 
a voltage module [e.g., Fig. 4: Data source] to generate a data signal voltage [e.g., Fig. 4: Data], 
a control module [e.g., Fig. 4: Ts8, Ts2, C4] to output a data signal voltage (e.g., see Paragraphs 53-54), 
a compensation control module [e.g., Fig. 4: Ts1, Ts3], 
a first capacitor [e.g., Fig. 4: C1], and 
a current output transistor [e.g., Fig. 4: Td], wherein
the voltage module is connected to the control module, and is configured to output a data signal voltage to the control module (e.g., see Paragraphs 37-38); 
the control module comprises at least one second capacitor [e.g., Fig. 4: C4], 
a second terminal of the second capacitor is connected to a first power supply terminal [e.g., Fig. 4: VD1] of the circuit, and 
the second capacitor is configured to store the data signal voltage (e.g., see Paragraph 53);
the control module is connected to a gate of the current output transistor, and is configured to output the data signal voltage to the gate of the current output transistor (e.g., see Paragraphs 48, 54, 76); and
the compensation control module is connected between the gate and a first terminal of the current output transistor; 
the compensation control module is configured to provide the gate of the output transistor with its own threshold voltage (e.g., see Paragraphs 37-39, 67, 75); 
a first terminal of the first capacitor is connected to the gate of the current output transistor, and 
a second terminal of the first capacitor is connected to the first power supply terminal, 
so that the first capacitor stores the voltage of the gate of the current output transistor (e.g., see Paragraph 48); and 
the current output transistor is configured to output a current [e.g., Paragraph 55: ID] corresponding to the data signal voltage of its gate (e.g., see Paragraphs 30-59).

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (US 2015/0310834 A1) in view of Park et al (US 2006/0232183 A1).

Regarding claim 2, Hu doesn’t appear to expressly disclose a plurality of dual-channel selectors, as instantly claimed.
However, Park discloses a voltage module comprises 
a plurality of dual-channel selectors [e.g., Fig. 8: SW1-2, SW3-4], 
a first input terminal of each dual-channel selector is connected to a first level output terminal [e.g., Fig. 8: VRH], 
a second input terminal of each dual-channel selector is connected to a second level output terminal [e.g., Fig. 8: VRL], and 
an output terminal of each dual-channel selector is connected to an input terminal [e.g., Figs. 1, 2, 7: D] of a control module [e.g., Fig. 2: SM] (e.g., see Paragraphs 49-53).

Hu and Park are analogous art because they are from the shared inventive field of driving organic light-emitting diode displays.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Park’s dual-channel selectors with Hu’s circuit, so as to perform gamma correction appropriate for the particular characteristics of each color.

Regarding claim 3, Park discloses a first level [e.g., Fig. 8: VRH] output by the first level output terminal and a second level [e.g., Fig. 8: VRL, VRH/R1] output by the second level output terminal [e.g., Fig. 8: VRL node, VRH/R1 node] are adjacent gamma voltages (e.g., see Figs. 4-6; Paragraphs 44-48).

Regarding claim 4, Hu discloses the control module comprises 
a plurality of first switches [e.g., Fig. 4: Ts8 for 1st and 2nd pixels], 
a plurality of second capacitors [e.g., Fig. 4: C4 for 1st and 2nd pixels], and 
a plurality of second switches [e.g., Fig. 4: Ts2 for 1st and 2nd pixels]; and
first terminals of the plurality of first switches are respectively connected to the output terminals [e.g., Fig. 4: Data], 
second terminals of the plurality of first switches are respectively connected to first terminals of the plurality of second switches, 
second terminals of the plurality of second switches are all connected to the gate of the current output transistor, and 
first terminals of the plurality of second capacitors are respectively connected to the second terminals of the plurality of first switches (e.g., see Paragraphs 49-68).

Hu doesn’t appear to expressly disclose pixels with commonly connected scan lines and data lines.
However, Park discloses a matrix arrangement of pixels [e.g., Fig. 1: at intersections of D and S; Fig. 2] with commonly connected scan lines [e.g., Figs. 1, 2 : S] and data lines [e.g., Figs. 1, 2 : D] (e.g., see Paragraphs 26-35).
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to use Park’s matrix arrangement of pixels to form Hu’s circuit, so as to provide a colorful display.

Regarding claim 5, Hu discloses 
a third switch [e.g., Fig. 4: Ts1] and 
a voltage divider capacitor [e.g., Fig. 4: C2], 
wherein the second terminals of the plurality of second switches are all connected to the gate of the current output transistor through the voltage divider capacitor; and
a first terminal of the third switch is connected to a first potential input terminal [e.g., Fig. 4: VD1], and 
a second terminal of the third switch is connected to the second terminal of the second switch and a first terminal of the voltage divider capacitor (e.g., see Paragraphs 49-68).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (US 2015/0310834 A1) in view of the Applicant’s Admitted Prior Art (APA).

Regarding claim 6, Hu discloses a display panel (e.g., see Paragraph 86), comprising 
a display area [e.g., Fig. 4: area including OLEDs] and 
a non-display area [e.g., Fig. 4: area excluding OLEDs], 
wherein the display area is provided with a plurality of pixel circuits (e.g., see Paragraphs 34, 39), and 
the non-display area is provided with the circuit (e.g., see Paragraphs 49-68).

Hu does not appear to expressly disclose the pixel circuits are connected to the circuit through data lines and switch modules, as instantly claimed.
However, the APA discloses pixel circuits [e.g., Fig. 2: P1-P4, Cst, diode] are connected to a circuit [e.g., Fig. 2: 10] through data lines [e.g., Fig. 2: N1 output] and switch modules [e.g., Fig. 2: N3]; and 
the circuit provides data signal currents for the pixel circuits through the data lines and the switch modules; and
further comprising a fifth transistor [e.g., Fig. 2: N4], 
wherein the switch module comprises a switch transistor [e.g., Fig. 2: N3]; and
a gate of the fifth transistor is connected to an input terminal of a reset control signal [e.g., Fig. 2: SA], 
a first terminal of the fifth transistor is connected to a first input terminal of a reference voltage [e.g., Fig. 2: VREF] of the pixel circuit, and 
a second terminal of the fifth transistor is connected to an input terminal of a data signal current [e.g., Fig. 2: I_Data] of the pixel circuit; and 
a gate of the switch transistor is connected to an input terminal of a switch control signal [e.g., Fig. 2: SB1] of the pixel circuit, 
a first terminal of the switch transistor is connected to a first terminal of a current conversion transistor [e.g., Fig. 2: N1] of the circuit, and 
a second terminal of the switch transistor is connected to the input terminal of a data signal current [e.g., Fig. 2: I_Data] of the pixel circuit; and
the pixel circuit comprises 
a sixth transistor [e.g., Fig. 2: P3], 
a seventh transistor [e.g., Fig. 2: P4], 
an eighth transistor [e.g., Fig. 2: P1], 
a ninth transistor [e.g., Fig. 2: P2], 
a third capacitor [e.g., Fig. 2: Cst], and 
a light-emitting device [e.g., Fig. 2: diode]; and
a first terminal of the sixth transistor and a first terminal of the seventh transistor are connected to the input terminal of a data signal current [e.g., Fig. 2: I_Data] of the pixel circuit, 
a second terminal of the sixth transistor is connected to a gate of the eighth transistor and a first terminal of the third capacitor, 
a gate of the sixth transistor and a gate of the seventh transistor are connected to an input terminal of a scanning signal [e.g., Fig. 2: WS] of the pixel circuit, 
a second terminal of the seventh transistor is connected to a second terminal of the eighth transistor, and 
a first terminal of the eighth transistor is connected to a first input terminal of a power signal of the pixel circuit; and 
a second terminal of the third capacitor is connected to a second input terminal of a reference voltage of the pixel circuit, 
the second terminal of the eighth transistor is connected to a first terminal of the ninth transistor, 
a gate of the ninth transistor is connected to an input terminal of a light-emitting control signal [e.g., Fig. 2: Emit] of the pixel circuit, 
a second terminal of the ninth transistor is connected to an anode of the light-emitting device, and 
a cathode of the light-emitting device is connected to a second input terminal of a power signal of the pixel circuit (e.g., see Figs. 1-3; Specification Paragraphs 23-28).

Hu and the APA are analogous art because they are from the shared inventive field of driving organic light-emitting diode displays.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine the APA’s pixel circuitry with Hu’s circuit, so as to more precisely control light emission on and off states.

Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the APA’s pixel circuitry with Hu’s circuit as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filing.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to circuits.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
29 July 2022